Appellant was prosecuted and convicted of violating the local option law, and his punishment assessed at a fine of thirty dollars and thirty days imprisonment in the county jail.
There is no statement of facts accompanying the record, consequently there is but one question presented that we can review, and that is presented in bills of exception Nos. 1 and 2. It appears that when complaint was filed the officer in affixing his jurat left off the year, the jurat reading: "Subscribed and sworn to before me this 31st day of August, A.D. 190 . . ." The county attorney, before trial, requested the permission of the court to have the officer amend and correct his jurat, which leave was granted by the court, and the officer before whom the complaint was sworn to amended his jurat to read as follows: "Subscribed and sworn to before me this 31st day of August, 1911." This was permissible, and the court did not err in permitting the jurat to be amended. Scott v. State, 9 Texas Crim. App., 434; Allen v. State, 28 Texas Crim. App., 531, 13 S.W. Rep., 991; Neiman v. State, 29 Texas Crim. App., 360; Sanders v. State, 52 Tex.Crim. Rep..
The judgment is affirmed.
Affirmed.
[Rehearing denied December 4, 1912. — Reporter.]